





CITATION: Collins v. Ontario, 2011 ONCA 461





DATE: 20110617



DOCKET: C53077



COURT OF APPEAL FOR ONTARIO



Goudge, MacFarland and Watt JJ.A.



BETWEEN



R. Maxine Collins



Appellant/Plaintiff



and



Her Majesty the Queen and The Honourable Elizabeth
          Heneghan



Respondents/Defendands



R. Maxine Collins, acting in person



Clayton Ruby and Gerald Chan, for the respondents



Heard: June 16, 2011



On appeal from the order of Justice John R. Sproat of the
          Superior Court of Justice, dated December 23, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We see no error in the reasons of Sproat J., particularly as to judicial
    immunity. Nor is there anything unreasonable about the order of costs he made.
    The appeal must be dismissed.

[2]

Costs to the respondent fixed at $6,000 inclusive of disbursements and
    applicable taxes.

S.T. Goudge J.A.


